     Case 3:18-cv-02252-RDM-CA Document 166 Filed 03/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OMAR S. FOLK,                                     Civil No. 3:18-cv-2252

              Plaintiff                            (Judge Mariani)

      v.

BUREAU OF PRISONS, et al.,

              Defendants

                              ':-bt        ORDER
      AND NOW, this       _j{J_ day of March, 2021 , upon consideration of the BOP
Defendants' motion (Doc. 104) to dismiss, and for the reasons set forth in the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

       1.     The motion (Doc. 104) is GRANTED.

       2.     The unserved Defendants are DISMISSED pursuant to 28 U.S.C. § 1915(e).

       3.     The remaining pending motions (Docs. 133, 134, 135, 138, 142, 145, 151)
              are DISMISSED as moot.

       4.     The Clerk of Court is directed to CLOSE this case.

       5.     Any appeal from this Order is DEEMED frivolous and not taken in good faith.
              See 28 U.S.C. § 1915(a)(3).
